     Case 3:20-cv-01950-MMA-JLB Document 18 Filed 04/09/21 PageID.136 Page 1 of 4



1
2
3
4
5
6
7
8
9                            UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11   ADRIANA SUAREZ TAPIA, on behalf of Case No. 20cv1950-MMA-JLB
     herself, and all others similarly situated,
12                                               ORDER GRANTING PLAINTIFF’S
                          Plaintiff,             UNOPPOSED MOTION FOR
13                                               PRELIMINARY APPROVAL OF
                vs.                              CLASS ACTION SETTLEMENT
14
     FRONTWAVE CREDIT UNION,                      [Doc. No. 15]
15
                         Defendant.
16
17
18
19         Adriana Suarez Tapia (“Plaintiff”) brings this putative wage and hour class action
20   (the “Action”) against Defendant Frontwave Credit Union (“Defendant”). Plaintiff
21   moves for preliminary approval of a class settlement pursuant to Federal Rule of Civil
22   Procedure 23(e). See Doc. No. 15; see also Doc. No. 15-1, Azadian Decl., Ex A.
23   Defendant does not oppose Plaintiff’s motion. The Court found the matter suitable for
24   determination without oral argument pursuant to Federal Rule of Civil Procedure 78(b)
25   and Civil Local Rule 7.1.d.1. See Doc. No. 17. Upon due consideration, the Court
26   GRANTS Plaintiff’s motion and ORDERS as follows:
27         1.    The Court has jurisdiction over the subject matter of the Action and over all
28   Parties to the Action, including all members of the Settlement Class.

                                                 1
                                                                         3:19cv2231-MMA-JLB
     Case 3:20-cv-01950-MMA-JLB Document 18 Filed 04/09/21 PageID.137 Page 2 of 4



1          2.      The Court conditionally certifies, for settlement purposes only, a “Settlement
2    Class,” wherein “Settlement Class” means all Class Members who did not timely opt-out
3    of the settlement by submitting a proper Request for Exclusion and “Class Member”
4    means all persons residing in the United States who were the subject of a consumer report
5    that was procured by Defendant (or that Defendant caused to be procured) on or after
6    October 2, 2015 through the date of Preliminary Approval of this Agreement. The “Class
7    Period” means October 2, 2015 through the date of preliminary approval of the
8    Settlement.
9          3.      The Court finds, for settlement purposes only, that class certification under
10   Federal Rule of Civil Procedure 23(b)(3) is appropriate based on the following reasons:
11   (a) the Settlement Class Members are so numerous that joinder of all Settlement Class
12   Members is impracticable; (b) there are questions of law and fact common to the
13   Settlement Class which predominate over any individual questions; (c) the claims of the
14   Plaintiff are typical of the claims of the Settlement Class; (d) Plaintiff and her counsel
15   will fairly and adequately represent and protect the interests of the Settlement Class
16   Members; (e) questions of law or fact common to the Settlement Class Members
17   predominate over any questions affecting only individual the Settlement Class Members;
18   and (f) a class action is superior to other available methods for the fair and efficient
19   adjudication of the controversy.
20         4.      The Court preliminarily finds, subject to the Final Approval hearing, that the
21   proposed Settlement Agreement is fair, reasonable, adequate, and in the best interests of
22   the Settlement Class. The Court further finds that the Settlement substantially fulfills the
23   purposes and objectives of the class action and provides beneficial relief to the Settlement
24   Class. The Court also finds that the Settlement: (a) is the result of serious, informed,
25   non-collusive arms’-length negotiations, involving experienced counsel familiar with the
26   legal and factual issues of this case and (b) meets all applicable requirements of law,
27   including Federal Rule of Civil Procedure 23. Accordingly, the Court preliminarily
28   approves the class action settlement based upon the terms set forth in the Settlement

                                                   2
                                                                            3:19cv2231-MMA-JLB
     Case 3:20-cv-01950-MMA-JLB Document 18 Filed 04/09/21 PageID.138 Page 3 of 4



1    Agreement, which is attached as Exhibit A to the Declaration of George S. Azadian, and
2    is incorporated by reference herein.
3          5.     The Court finds that the dates set forth in the Settlement for mailing and
4    distribution of the Class Notice meet the requirements of due process and provide the best
5    notice practicable under the circumstances, and constitute due and sufficient notice to all
6    persons entitled thereto. Accordingly, the Court approves and adopts the implementation
7    of the schedule and procedures set forth in subsection D of the Settlement Agreement
8    (“Class Notice, Opt-Outs and Objections”).
9          6.     The Court approves, as to form and content, the Class Notice, attached as
10   Exhibit 1 to the Settlement Agreement and orders that Class Notice be disseminated to
11   the proposed Class as provided in the Settlement Agreement.
12         7.     The Court approves, for settlement purposes only, Azadian Law Group, PC
13   as Class Counsel.
14         8.     The Court approves, for settlement purposes only, Adriana Suarez Tapia as
15   the Representative Plaintiff.
16         9.     The Court approves Simpluris, Inc. as the third-party Settlement
17   Administrator.
18         10.    The Court will hold a Final Approval Hearing on July 29, 2021 at 3:30 p.m.
19   in Courtroom 3D of the Edward J. Schwartz United States Courthouse, located at 221
20   West Broadway, San Diego, CA 92101, at which time it will consider the fairness,
21   adequacy and reasonableness of the proposed Settlement preliminarily approved by this
22   Preliminary Approval Order, as well as the application of Class Counsel for an award of
23   reasonable attorneys’ fees and costs incurred and the Representative Plaintiff’s Incentive
24   Award. All briefs and materials in support of the Motion for a Final Approval Order and
25   Judgment and Application for Attorneys’ Fees and Costs must be filed no later than
26   twenty-eight (28) days before the Final Approval Hearing.
27   //
28   //

                                                  3
                                                                          3:19cv2231-MMA-JLB
     Case 3:20-cv-01950-MMA-JLB Document 18 Filed 04/09/21 PageID.139 Page 4 of 4



1             11.   The Court expressly reserves the right to adjourn or continue the Final
2    Approval Hearing from time to time without further notice to members of the Settlement
3    Class.
4             IT IS SO ORDERED.
5    DATE: April 9, 2021                     _____________________________________
                                             HON. MICHAEL M. ANELLO
6
                                             United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                           3:19cv2231-MMA-JLB
